United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51161
                        Conference Calendar



UNITED STATES OF AMERICA

                                    Plaintiff-Appellee,

versus

EDGAR PORFIRIO ROCHA, also known as Edgar Porfirio-Rocha,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-02-CR-420-1-AML
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edgar Porfirio Rocha appeals the sentence imposed following

his conviction for conspiracy to possess marijuana with intent to

distribute and aiding and abetting the possession of marijuana

with intent to distribute.   Finding no error, we affirm.

     Rocha’s first argument is that the district court erred in

applying the U.S.S.G. § 4B1.1 career offender enhancement to him

based on a prior conviction for sexual assault of a minor.        Rocha

contends that the conviction was actually for statutory rape,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51161
                                -2-

which, according to Rocha, is not a crime of violence for

purposes of § 4B1.1.   Whatever the merits of his argument, Rocha

waived the issue by failing to reurge it at the second sentencing

hearing and by conceding that he was a career offender.      See

United States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).

Unlike forfeited issues, which are reviewed for plain error,

waived issues are completely unreviewable.   Id.   Even if we were

to review for plain error, Rocha’s claim would fail because he

has not shown that the error affected his substantial rights.

See United States v. Leonard, 157 F.3d 343, 346 (5th Cir. 1998).

     We likewise reject Rocha’s argument that, pursuant to

Blakely v. Washington, 124 S. Ct. 2531 (2004), which was extended

to the federal guidelines by United States v. Booker, 125 S. Ct.
738, 756 (2005), the district court erred by enhancing his

sentence based on the court’s findings regarding drug quantity

and Rocha’s role as a leader.   As Rocha did not raise this issue

in the district court, we review his sentence for plain error.

See United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

     The record is devoid of any indication that the district

court would have imposed a lower sentence under an advisory as

opposed to a mandatory sentencing guidelines scheme.    See id. at

521-22.   Accordingly, Rocha cannot show that the sentence

affected his substantial rights.   Id.
                          No. 03-51161
                               -3-

     For the foregoing reasons, we affirm the judgment of the

district court.

     AFFIRMED.